        Case 7:20-cv-07408-PMH
Case 7-20-cv-07408-PMH          Document
                          Document       38 inFiled
                                   35 Filed    NYSD 02/09/21 Page 1 ofPage
                                                      on 02/02/2021    12 1 of 12




 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK

 STEVEN BUFFINGTON,
                                                           STIPULATED CONFIDENTIALITY
 Plaintiff,                                                AGREEMENT AND PROTECTIVE
                                                           ORDER
 v.
                                                           7:20-CV-07408 (PMH)
 THE PROGRESSIVE CORPORATION and
 PROGRESSIVE ADVANCED INSURANCE CO.,

 Defendants.


 PHILIP M. HALPERN, United States District Judge:

         WHEREAS, all the parties to this action (collectively the “Parties” and individually a

 “Party”) request that this Court issue a protective order pursuant to Federal Rule of Civil Procedure

 26(c) to protect the confidentiality of nonpublic and competitively sensitive information that they

 may need to disclose in connection with discovery in this action;

         WHEREAS, the Parties, through counsel, agree to the following terms; and

         WHEREAS, this Court finds good cause exists for issuance of an appropriately tailored

 confidentiality order governing the pretrial phase of this action,

         IT IS HEREBY ORDERED that any person subject to this Order – including without

 limitation the Parties to this action (including their respective corporate parents, successors, and

 assigns), their representatives, agents, experts and consultants, all third parties providing discovery

 in this action, and all other interested persons with actual or constructive notice of this Order —

 will adhere to the following terms, upon pain of contempt:

         1.     With respect to “Discovery Material” (i.e., information of any kind produced or

 disclosed in the course of discovery in this action) that a person has designated as “Confidential”




 5025741.1
        Case 7:20-cv-07408-PMH
Case 7-20-cv-07408-PMH          Document
                          Document       38 inFiled
                                   35 Filed    NYSD 02/09/21 Page 2 ofPage
                                                      on 02/02/2021    12 2 of 12




 pursuant to this Order, no person subject to this Order may disclose such Confidential Discovery

 Material to anyone else except as this Order expressly permits:

         2.     The Party or person producing or disclosing Discovery Material (“Producing

 Party”) may designate as Confidential only the portion of such material that it reasonably and in

 good faith believes consists of:

         (a)    previously non-disclosed financial information (including without limitation

                profitability reports or estimates, percentage fees, design fees, royalty rates,

                minimum guarantee payments, sales reports, and sale margins);

         (b)    previously non-disclosed material relating to ownership or control of any non-

                public company;

         (c)    previously non-disclosed business plans, product-development information, or

                marketing plans;

         (d)    any information of a personal or intimate nature regarding any individual; or

         (e)    any other category of information this Court subsequently affords confidential

                status.

         3.     With respect to the Confidential portion of any Discovery Material other than

 deposition transcripts and exhibits, the Producing Party or its counsel may designate such portion

 as “Confidential” by: (a) stamping or otherwise clearly marking as “Confidential” the protected

 portion in a manner that will not interfere with legibility or audibility; and (b) making available as

 needed for public use another copy of said Discovery Material with the confidential information

 redacted (in the case of Discovery Material that is confidential in its entirety, a slip sheet marked

 “Confidential” and bearing the Bates Label(s) of such Discovery Material may be used in public

 filings).”



                                                   2
 5025741.1
        Case 7:20-cv-07408-PMH
Case 7-20-cv-07408-PMH          Document
                          Document       38 inFiled
                                   35 Filed    NYSD 02/09/21 Page 3 ofPage
                                                      on 02/02/2021    12 3 of 12




         4.     A Producing Party or its counsel may designate deposition exhibits or portions of

 deposition transcripts as Confidential Discovery Material either by: (a) indicating on the record

 during the deposition that a question calls for Confidential information, in which case the reporter

 will bind the transcript of the designated testimony in a separate volume and mark it as

 “Confidential Information Governed by Protective Order;” or (b) notifying the reporter and all

 counsel of record, in writing, within 30 days after a deposition has concluded, of the specific

 pages and lines of the transcript that are to be designated “Confidential,” in which case all

 counsel receiving the transcript will be responsible for marking the copies of the designated

 transcript in their possession or under their control as directed by the Producing Party or that

 person’s counsel. During the 30-day period following a deposition, all Parties will treat the

 entire deposition transcript as if it had been designated Confidential.

         5.     If at any time before the trial of this action a Producing Party realizes that it should

 have designated as Confidential some portion(s) of Discovery Material that it previously

 produced without limitation, the Producing Party may so designate such material by so

 apprising all prior recipients in writing. Thereafter, this Court and all persons subject to this

 Order will treat such designated portion(s) of the Discovery Material as Confidential.

         6.     Nothing contained in this Order will be construed as: (a) a waiver by a Party or

 person of its right to object to any discovery request; (b) a waiver of any privilege or protection;

 or (c) a ruling regarding the admissibility at trial of any document, testimony, or other evidence.




                                                   3
 5025741.1
        Case 7:20-cv-07408-PMH
Case 7-20-cv-07408-PMH          Document
                          Document       38 inFiled
                                   35 Filed    NYSD 02/09/21 Page 4 ofPage
                                                      on 02/02/2021    12 4 of 12




         7.    Where a Producing Party has designated Discovery Material as Confidential, other

 persons subject to this Order may disclose such information only to the following persons:

         (a)   the Parties to this action, their insurers, and counsel to their insurers;

         (b)   counsel retained specifically for this action, including any paralegal, clerical, or

               other assistant that such outside counsel employs and assigns to this matter;

         (c)   outside vendors or service providers (such as copy-service providers and document-

               management consultants) that counsel hire and assign to this matter;

         (d)   any mediator or arbitrator that the Parties engage in this matter or that this Court

               appoints, provided such person has first executed a Non-Disclosure Agreement in

               the form annexed as an Exhibit hereto;

         (e)   as to any document, its author, its addressee, and any other person indicated on the

               face of the document as having received a copy;

         (f)   any witness who counsel for a Party in good faith believes may be called to testify

               at trial or deposition in this action, provided such person has first executed a Non-

               Disclosure Agreement in the form annexed as an Exhibit hereto;

         (g)   any person a Party retains to serve as an expert witness or otherwise provide

               specialized advice to counsel in connection with this action, provided such person

               has first executed a Non-Disclosure Agreement in the form annexed as an Exhibit

               hereto;

         (h)   stenographers engaged to transcribe depositions the Parties conduct in this action;

               and

         (i)   this Court, including any appellate court, its support personnel, and court reporters.




                                                  4
 5025741.1
        Case 7:20-cv-07408-PMH
Case 7-20-cv-07408-PMH          Document
                          Document       38 inFiled
                                   35 Filed    NYSD 02/09/21 Page 5 ofPage
                                                      on 02/02/2021    12 5 of 12




         8.        Before disclosing any Confidential Discovery Material to any person referred to in

 subparagraphs 7(d), 7(f), or 7(g) above, counsel must provide a copy of this Order to such person,

 who must sign a Non-Disclosure Agreement in the form annexed as an Exhibit hereto stating that

 he or she has read this Order and agrees to be bound by its terms. Said counsel must retain each

 signed Non-Disclosure Agreement, hold it in escrow, and produce it to opposing counsel either

 before such person is permitted to testify (at deposition or trial) or at the conclusion of the case,

 whichever comes first.

         9.        In accordance with Rule 5 of this Court’s Individual Practices, any party filing

 documents under seal must simultaneously file with the Court a letter brief and supporting

 declaration justifying – on a particularized basis – the continued sealing of such documents. The

 parties should be aware that the Court will unseal documents if it is unable to make “specific, on

 the record findings . . . demonstrating that closure is essential to preserve higher values and is

 narrowly tailored to serve that interest.” Lugosch v. Pyramid Co. of Onondaga, 435 F.3d 110, 120

 (2d Cir. 2006).

         10.       The Court also retains discretion whether to afford confidential treatment to any

 Discovery Material designated as Confidential and submitted to the Court in connection with any

 motion, application, or proceeding that may result in an order and/or decision by the Court. All

 persons are hereby placed on notice that the Court is unlikely to seal or otherwise afford

 confidential treatment to any Discovery Material introduced in evidence at trial, even if such

 material has previously been sealed or designated as Confidential.

         11.       In filing Confidential Discovery Material with this Court, or filing portions of any

 pleadings, motions, or other papers that disclose such Confidential Discovery Material

 (“Confidential Court Submission”), the Parties shall publicly file a redacted copy of the



                                                    5
 5025741.1
        Case 7:20-cv-07408-PMH
Case 7-20-cv-07408-PMH          Document
                          Document       38 inFiled
                                   35 Filed    NYSD 02/09/21 Page 6 ofPage
                                                      on 02/02/2021    12 6 of 12




 Confidential Court Submission via the Electronic Case Filing System. The Parties shall file an

 unredacted copy of the Confidential Court Submission under seal with the Clerk of this Court, and

 the Parties shall serve this Court and opposing counsel with unredacted courtesy copies of the

 Confidential Court Submission.

         12.    Any Party who objects to any designation of confidentiality may at any time before

 the trial of this action serve upon counsel for the Producing Party a written notice stating with

 particularity the grounds of the objection. If the Parties cannot reach agreement promptly, counsel

 for all affected Parties will address their dispute to this Court in accordance with paragraph 4(D)

 of this Court’s Individual Practices.

         13.    Any Party who requests additional limits on disclosure (such as “attorneys’ eyes

 only” in extraordinary circumstances), may at any time before the trial of this action serve upon

 counsel for the recipient Parties a written notice stating with particularity the grounds of the

 request. If the Parties cannot reach agreement promptly, counsel for all affected Parties will address

 their dispute to this Court in accordance with paragraph 4(D) of this Court’s Individual Practices.

         14.    Recipients of Confidential Discovery Material under this Order may use such

 material solely for the prosecution and defense of this action and any appeals thereto, and not for

 any business, commercial, or competitive purpose or in any other litigation proceeding. Nothing

 contained in this Order, however, will affect or restrict the rights of any Party with respect to its

 own documents or information produced in this action.

         15.    Nothing in this Order will prevent any Party from producing any Confidential

 Discovery Material in its possession in response to a lawful subpoena or other compulsory process,

 or if required to produce by law or by any government agency having jurisdiction, provided that

 such Party gives written notice to the Producing Party as soon as reasonably possible, and if



                                                   6
 5025741.1
        Case 7:20-cv-07408-PMH
Case 7-20-cv-07408-PMH          Document
                          Document       38 inFiled
                                   35 Filed    NYSD 02/09/21 Page 7 ofPage
                                                      on 02/02/2021    12 7 of 12




 permitted by the time allowed under the request, at least 10 days before any disclosure. Upon

 receiving such notice, the Producing Party will bear the burden to oppose compliance with the

 subpoena, other compulsory process, or other legal notice if the Producing Party deems it

 appropriate to do so.

         16.    Each person who has access to Discovery Material designated as Confidential

 pursuant to this Order must take all due precautions to prevent the unauthorized or inadvertent

 disclosure of such material.

         17.    If, in connection with this litigation, a party inadvertently discloses information

 subject to a claim of attorney-client privilege or attorney work product protection ("Inadvertently

 Disclosed Information"), such disclosure shall not constitute or be deemed a waiver or forfeiture

 of any claim of privilege or work product protection with respect to the Inadvertently Disclosed

 Information and its subject matter.

         18.    If a disclosing party makes a claim of inadvertent disclosure, the receiving party

 shall, within five business days, return or destroy all copies of the Inadvertently Disclosed

 Information, and provide a certification of counsel that all such information has been returned or

 destroyed.

         19.    Within five business days of the notification that such Inadvertently Disclosed

 Information has been returned or destroyed, the disclosing party shall produce a privilege log with

 respect to the Inadvertently Disclosed Information.

         20.    The receiving party may move the Court for an Order compelling production of the

 Inadvertently Disclosed Information. The motion shall be filed under seal, and shall not assert as

 a ground for entering such an Order the fact or circumstances of the inadvertent production.




                                                 7
 5025741.1
        Case 7:20-cv-07408-PMH
Case 7-20-cv-07408-PMH          Document
                          Document       38 inFiled
                                   35 Filed    NYSD 02/09/21 Page 8 ofPage
                                                      on 02/02/2021    12 8 of 12




          21.   The disclosing party retains the burden of establishing the privileged or protected

 nature of any Inadvertently Disclosed Information. Nothing in this Order shall limit the right of

 any party to request an in camera review of the Inadvertently Disclosed Information.

          22.   Within 60 days of the final disposition of this action – including all appeals – all

 recipients of Confidential Discovery Material must either return it – including all copies thereof –

 to the Producing Party, or, upon permission of the Producing Party, destroy such material –

 including all copies thereof. In either event, by the 60-day deadline, the recipient must certify its

 return or destruction by submitting a written certification to the Producing Party that affirms that

 it has not retained any copies, abstracts, compilations, summaries, or other forms of reproducing

 or capturing any of the Confidential Discovery Material. Notwithstanding this provision, the

 attorneys that the Parties have specifically retained for this action may retain an archival copy of

 all pleadings, motion papers, transcripts, expert reports, legal memoranda, correspondence, or

 attorney work product, even if such materials contain Confidential Discovery Material. Any such

 archival copies that contain or constitute Confidential Discovery Material remain subject to this

 Order.

          23.   This Order will survive the termination of the litigation and will continue to be

 binding upon all persons to whom Confidential Discovery Material is produced or disclosed.

          24.   This Court will retain jurisdiction over all persons subject to this Order to the extent

 necessary to enforce any obligations arising hereunder or to impose sanctions for any contempt

 thereof.



                                    [SIGNATURES FOLLOW]




                                                   8
 5025741.1
        Case 7:20-cv-07408-PMH
Case 7-20-cv-07408-PMH          Document
                          Document       38 inFiled
                                   35 Filed    NYSD 02/09/21 Page 9 ofPage
                                                      on 02/02/2021    12 9 of 12




 SO STIPULATED AND AGREED.

 Dated:                                       Dated:

                                              s/ Stephanie E. Niehaus
 NORMAND PLLC                                 Stephanie E. Niehaus
                                              stephanie.niehaus@nelson.legal
 By: /s/ ____Ed Normand_______________        NELSON NIEHAUS LLC
                                              200 Park Avenue
 3165 McCrory Place, Suite 175                Suite 1700
 Orlando, FL 32803                            New York, NY 10017
 Telephone: (407) 603-6031                    212.457.1668
 Facsimile: (888) 974-2175                    646.766.9945 (fax)
 Email: ed@normandpllc.com
                                          Karl A. Bekeny (pro hac vice)
 FEINSTEIN DOYLE PAYNE & KRAVEC, Karl.Bekeny@TuckerEllis.com
 LLC                                      Courtney E.S. Mendelsohn (pro hac vice)
                                          Courtney.Mendelsohn@TuckerEllis.com
 By: /s/ Joseph N. Kravec________________
       Joseph N. Kravec, Jr.              TUCKER ELLIS LLP
               th
 Broadway, 24 Floor                       950 Main Avenue, Suite 1100
 New York, NY 10006-3205                  Cleveland, Ohio 44113-7213
 Telephone: (212) 952-0014                216.592.5000
 Email: jkravec@fdpklaw.com               216.592.5009 (fax)
                   and                        Attorneys for Defendants
 429 Fourth Avenue
 Law & Finance Building, Suite 1300
 Pittsburgh, PA 15219
 Telephone: (412) 281-8400
 Facsimile: (412) 281-1007

                - and -

 VOZZOLO LLC

 By: /s/ Antonio Vozzolo
               Antonio Vozzolo

 345 Route 17 South
 Upper Saddle River, New Jersey 07458
 Telephone: (201) 630-8820
 Facsimile: (201) 604-8400
 avozzolo@vozzolo.com

 Attorneys for Plaintiff



                                          9
 5025741.1
        Case 7:20-cv-07408-PMH
Case 7-20-cv-07408-PMH          Document
                          Document       38 inFiled
                                   35 Filed    NYSD 02/09/21 Page 10 of
                                                      on 02/02/2021     12 10 of 12
                                                                     Page



         Dated: February 9, 2021
                New York, New York

                                             SO ORDERED:


                                             HON. PHILIP M. HALPERN, U.S.D.J.




                                        10
 5025741.1
        Case 7:20-cv-07408-PMH
Case 7-20-cv-07408-PMH          Document
                          Document       38 inFiled
                                   35 Filed    NYSD 02/09/21 Page 11 of
                                                      on 02/02/2021     12 11 of 12
                                                                     Page



  UNITED STATES DISTRICT COURT
  SOUTHERN DISTRICT OF NEW YORK

  STEVEN BUFFINGTON,
                                                         NON-DISCLOSURE AGREEMENT
  Plaintiff,
                                                         7:20-CV-07408 (PMH)
  v.

  THE PROGRESSIVE CORPORATION and
  PROGRESSIVE ADVANCED INSURANCE CO.,

  Defendants.


          I, ________________________________, acknowledge that I have read and understand

 the Protective Order in this action governing the non-disclosure of those portions of Discovery

 Material that have been designated as Confidential. I agree that I will not disclose such

 Confidential Discovery Material to anyone other than for purposes of this litigation and that at the

 conclusion of the litigation I will return all discovery information to the Party or attorney from

 whom I received it. By acknowledging these obligations under the Protective Order, I understand

 that I am submitting myself to the jurisdiction of the United States District Court for the Southern

 District of New York for the purpose of any issue or dispute arising hereunder and that my willful

 violation of any term of the Protective Order could subject me to punishment for contempt of

 Court.

 Name:                  _____________________________________

 Job Title:             _____________________________________

 Employer:              _____________________________________

 Business Address:      _____________________________________

                        _____________________________________




 5025741.1
        Case 7:20-cv-07408-PMH
Case 7-20-cv-07408-PMH          Document
                          Document       38 inFiled
                                   35 Filed    NYSD 02/09/21 Page 12 of
                                                      on 02/02/2021     12 12 of 12
                                                                     Page



 Date: ______________                 __________________________________
                                      Signature




                                        2
 5025741.1
